                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ABBOTT CARDIOVASCULAR                            )
SYSTEMS, INC. and EVALVE, INC.,                  )
                                                 )
                        Plaintiffs,              )
                                                 )
                v.                               )   C.A. No. 19-149 (MN)
                                                 )
EDWARDS LIFESCIENCES CORP. and                   )
EDWARDS LIFESCIENCES, LLC,                       )
                                                 )
                        Defendants.              )

                                      MEMORANDUM ORDER

       At Wilmington this 22nd day of October 2019:

       IT IS HEREBY ORDERED that the claim terms of U.S. Patent Nos. 7,288,097 (“the ’097

patent”), 6,752,813 (“the ’813 patent”), 7,563,267 (“the ’267 patent”), 7,736,388 (“the ’388

patent”) and 8,057,493 (“the ’493 patent”) with agreed-upon constructions are construed as

follows (see D.I. 293 at 1-2):

               1.      “proximal” means “the direction toward the end of the device to be
                       manipulated by the user outside the patient’s body” (’813 and ’388 Patents)

               2.      “distal” means “the direction toward the working end of the device that is
                       positioned at the treatment site and away from the user” (’813 Patent)

               3.      “downstream surface of at least one leaflet” means “a surface of the heart
                       valve leaflet facing downstream in relation to the flow of blood, e.g., the
                       ventricular surface of a mitral valve leaflet” (’813 Patent)

               4.      “atraumatically” means “without causing any significant clinical
                       impairment of the tissue; minor penetration or denting permitted” (’388
                       Patent)
               5.     “may be left to attach the free edges of the leaflets together” shall be given
                      its plain and ordinary meaning, which does not require direct contact
                      between the leaflet free edges (’097 Patent) 1

               6.     “wherein the distal element is protrudable radially outward” means
                      “wherein the distal element is capable of being protruded radially outward
                      from the longitudinal axis of the interventional catheter, which axis may
                      extend below the catheter” (’813 and ’388 Patents) 2

       Further, as announced at the hearing on October 17, 2019, IT IS HEREBY ORDERED that

the disputed claim terms of the ’097, ’813, ’267, ’388 and ’493 Patents are construed as follows:

               1.     “a first pair of elements adapted to be brought up beneath a pair of valve
                      leaflets from the ventricular side and a second pair of elements adapted to
                      be brought down over the pair of valve leaflets from the atrial side, wherein
                      the first pair of elements engages the ventricular side of both leaflets and
                      the second pair of element engages the atrial side of both the leaflets to
                      capture both leaflets” is not a means-plus-function limitation subject to
                      35 U.S.C. § 112(6) and the term shall be given its plain and ordinary
                      meaning (’097 Patent, claim 1)

               2.     “free end” means “an end not attached to the other free end or the coupling
                      member” (’267 Patent, claims 2, 5, 7 & 12; ’388 Patent, claims 6, 11, 14,
                      16, 17, 22, 28, 31, 33 & 34; ’493 Patent, claims 2, 5, 7, 15, 21, 24, 26 & 34)

               3.     “coupled to” shall be given its plain and ordinary meaning, which permits
                      indirect coupling 3

               4.     “pivotably coupled” means “coupled so as to rotate around a fixed point”
                      (’388 Patent, claims 6, 11, 14, 16, 17, 22, 28, 31, 33 & 34)

               5.     “an inverted position wherein the engagement surfaces face away from each
                      other” means “a position where the free ends of the fixation elements point
                      in a distal direction and where the engagement surfaces face away from each
                      other” (’267 Patent, claims 2, 5, 7 & 12; ’493 Patent, claims 21, 24, 26 & 34)

               6.     “adapted to move the fixation elements between the closed position and the
                      first open position” means “adapted to move the fixation elements from a

1
       This term was discussed at length and construed according to its plain and ordinary
       meaning in the Court’s preliminary injunction opinion. (See D.I. 164 at 9-15).
2
       The parties reached agreement on this construction at the hearing. (See D.I. 296 at 108:25-
       109:12).
3
       As stated at the hearing, this construction applies to all instances of “coupled to” in the
       asserted patents unless otherwise construed by the Court. (See D.I. 296 at 119:7-11).


                                                2
                        closed position to a first open position and also from a first open position to
                        a closed position, i.e., it allows a back-and-forth movement” (’388 Patent,
                        claim 11; ’493 Patent, claims 2, 5, 7 & 15)

                7.      “the fixation elements are moveable between a closed position wherein the
                        engagement surfaces face each other to a first open position wherein the
                        engagement surfaces are positioned away from each other” means “the
                        fixation elements are moveable from a closed position wherein the
                        engagement surfaces face each other to a first open position wherein the
                        engagement surfaces are positioned away from each other” (’493 Patent,
                        claims 2, 5, 7 & 12)

                8.      “guide conduit” shall be given its plain and ordinary meaning, which is “a
                        channel that you can bring things towards and away from a location” (’813
                        Patent, claims 119 & 123)

                9.      “interventional tool” means “interventional catheter” (’813 Patent, claim
                        123)

        The parties briefed the issues (see D.I. 215) and submitted an appendix containing both

intrinsic and extrinsic evidence (see D.I. 216, 242 & 243; see also D.I. 185 & 186). Neither side

provided a tutorial describing the relevant technology. The Court carefully reviewed all

submissions in connection with the parties’ contentions regarding the disputed claim terms, heard

oral argument (see D.I. 296) and applied the following legal standards in reaching its decision:

I.      LEGAL STANDARD

        A.      Claim Construction

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial



                                                   3
guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

       The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.




                                                 4
        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

        B.      Indefiniteness

        “The primary purpose of the definiteness requirement is to ensure that the claims are

written in such a way that they give notice to the public of the extent of the legal protection afforded

by the patent, so that interested members of the public, e.g. competitors of the patent owner, can

determine whether or not they infringe.” All Dental Prodx, LLC v. Advantage Dental Prods., Inc.,

309 F.3d 774, 779-80 (Fed. Cir. 2002) (citing Warner-Jenkinson Co. v. Hilton-Davis Chem. Co.,

520 U.S. 17, 28-29 (1997)). Put another way, “[a] patent holder should know what he owns, and




                                                    5
the public should know what he does not.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., Ltd., 535 U.S. 722, 731 (2002).

       A patent claim is indefinite if, “viewed in light of the specification and prosecution history,

[it fails to] inform those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). A claim may

be indefinite if the patent does not convey with reasonable certainty how to measure a claimed

feature. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015). But

“[i]f such an understanding of how to measure the claimed [feature] was within the scope of

knowledge possessed by one of ordinary skill in the art, there is no requirement for the

specification to identify a particular measurement technique.” Ethicon Endo–Surgery, Inc. v.

Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).

       Like claim construction, definiteness is a question of law, but the Court must sometimes

render factual findings based on extrinsic evidence to resolve the ultimate issue of definiteness.

See, e.g., Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370, 1376 (Fed. Cir. 2017); see also

Teva, 135 S. Ct. at 842-43. “Any fact critical to a holding on indefiniteness . . . must be proven

by the challenger by clear and convincing evidence.” Intel Corp. v. VIA Techs., Inc., 319 F.3d

1357, 1366 (Fed. Cir. 2003); see also Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338

(Fed. Cir. 2008).

II.    THE COURT’S RULING

       The Court’s rulings regarding the disputed claim terms of the ’097, ’813, ’267, ’388 and

’493 Patents were announced from the bench at the conclusion of the hearing as follows:

               . . . So at issue we have five patents, United States Patent Numbers
               7,288,097, 6,752,813, 7,563,267, 7,736,388, and 8,057,493.




                                                  6
        There were originally ten terms in dispute, but the parties
have agreed to one of those, and that’s the term “wherein the distal
element is protrudable radially outward.” And that term will have
the agreed upon construction that Mr. Hurst just read into the record.

         I am prepared to rule on the remaining nine disputes. I will
not be issuing a written opinion, but I will issue an order stating my
rulings. I want to emphasize before I announce my decisions that
while I am not issuing a written opinion, we have followed a full
and thorough process before making the decisions I am about to
state. I have reviewed each of the five patents, the portions of the
prosecution history submitted and the joint appendix. I have also
reviewed the declaration of Dr. Jensen submitted by Defendants
regarding the meaning of the one disputed term of the ’097 Patent.
There was full briefing of each of the disputed terms and there has
been argument here today. All of that has been carefully considered.

       Now as to my rulings. I am not going to read into the record
my understanding of claim construction law and indefiniteness. I
have a legal standard section that I have used earlier, including in
my relatively recent order in OmegaFlex v. Ward Manufacturing,
Civil Action No. 18-1004. I incorporate that law and adopt it into
my ruling today and I will also set it out in the order that I issue.

        Additionally, with respect to the person of ordinary skill in
the art in this case, Defendants offer the opinion of their expert,
Dr. Morten Olgaard Jensen, that the person of ordinary skill in the
art for the ’097 Patent is “a medical doctor or someone who has
received an advanced degree, such as a master’s degree or Ph.D., in
a relevant engineering discipline with at least some experience
contributing to the design, testing, and/or evaluation of heart valve
treatment devices, or someone who has obtained a lesser degree but
has more experience contributing to the design, testing, and/or
evaluation of heart valve treatment devices.” Plaintiffs do not
disagree and have agreed here today that the Court may use that
definition for purposes of claim construction of the ’097 Patent. And
the parties have also agreed for purposes of these proceedings that
there are no disputes as to who a person of ordinary skill in the art
is that would make a difference to my constructions.

        The first disputed term is “a first pair of elements adapted to
be brought up beneath a pair of valve leaflets from the ventricular
side and a second pair of elements adapted to be brought down over
the pair of valve leaflets from the atrial side, wherein the first pair
of elements engages the ventricular side of both leaflets and the




                                  7
second pair of element engages the atrial side of both the leaflets to
capture both leaflets,” which is in claim 1 of the ’097 Patent.

        Plaintiffs assert that the term should have its plain and
ordinary meaning – though that meaning is unstated. Plaintiffs
dispute that the term is a means-plus-function under 35 U.S.C.
Section 112(6). Defendants counter that the term is a means-plus-
function limitation subject to Section 112(6) and, more particularly,
that the “first pair of elements” and “second pair of elements” as
recited in the claims use means-plus-function language.

        Here, I agree with Plaintiffs and conclude that this term is
not subject to Section 112(6). First, I note that there is a rebuttable
presumption that Section 112(6) does not apply in situations where,
as here, the word “means” is absent from the claim term at issue. See
Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir.
2015). That presumption may be overcome if Defendants
demonstrate that the claim term fails to recite sufficiently definite
structure or if they demonstrate the claim recites function without
sufficient structure for performing that function. See Diebold
Nixdorf, Inc. v. ITC, 899 F.3d 1291, 1298 (Fed. Cir. 2018).
Defendants, however, have failed to make that showing.

         The thrust of Defendants’ argument appears to be that the
recitation of “elements” in combination with what they assert is
functional language renders this term a means-plus-function
limitation because the Federal Circuit has commented on several
occasions that “element” is a nonce word that typically does not
connote sufficiently definite structure to a person of ordinary skill
in the art and is therefore tantamount to reciting “means,” and thus
invoking Section 112(6). And I’ll cite for that the Williamson case,
792 F.3d at 1350, and also TEK Global, S.R.L. v. Sealant Sys. Int’l,
Inc., 920 F.3d 777, 785 (Fed. Cir. 2019). The relevant inquiry here,
however, is whether the “elements” recited in the claim of the ’097
Patent connote sufficiently definite structure to a person of ordinary
skill in the art. To answer that, I look to the claims, the specification
and the prosecution history and, if necessary, extrinsic evidence.

         Here, I find that the claim term recites sufficiently definite
structure to avoid being subject to Section 112(6). As for the claim
itself, the two pairs of elements are part of a clipping system with
certain requirements that connote a certain level of structure – for
example, the elements physically connect to and form part of a
structure that can clip leaflets together, and the limitation to cardiac
valve repair also imports structural limitations. Additionally, the
elements must be of a certain rigidity so as to effectively function as



                                   8
a clipping mechanism, and they must be of a sufficiently small size
to accomplish clipping of heart valves. Dependent claims here also
give insight as to the physical structure of the claimed “elements,”
as was the case in TEK Global – for example, claim 2 here provides
that the elements may be prongs, which Defendants do not seem to
dispute connotes sufficient structure. The specification also provides
examples of physical structures for the claimed elements – for
example, side prongs at column 4, lines 39 through 53. And finally,
the prosecution history also provides that “the intent of the pairs of
elements is to grasp and capture both of the valve leaflets on both
their atrial and ventricular sides.” And that was the September 21st,
2006 Response to Office Action at page 3.

        This again suggests that the “elements” have a certain
structure – for example, one that allows for tissue capture such as
through piercing, force, et cetera. Although not dispositive, the
Court also notes that the Applicants never indicated that “elements”
was being used as substitute for “means” and the Examiner never
raised Section 112(6) with respect to this limitation.

        The Defendants submitted a declaration from Dr. Jensen,
who opines that “elements” and “pair of elements” have no
particular meaning to persons of ordinary skill of the art working in
the field of cardiac valve repair. His opinion, however, on the issue
consists largely of two conclusionary paragraphs. The Court has
considered the declaration but finds that the intrinsic evidence
supports the conclusion that the “elements” recited in claim 1 have
sufficiently definite structure to avoid Section 112(6). Thus, the
term shall be given its plain and ordinary meaning.

        The second disputed term is “free end” in claims 2, 5, 7 and
12 of the ’267 Patent, claims 6, 11, 14, 16, 17, 22, 28, 31, 33 and 34
of the ’388 Patent, and claims 2, 5, 7, 15, 21, 24, 26 and 34 of the
’493 Patent. The Court addressed the meaning of this term in the
preliminary injunction opinion from June where I construed it to
mean “an end not attached to another portion of the fixation device.”
Although that opinion addressed the “free end” term in the context
of the ’388 and the ’493 Patents, there is no dispute that “free end”
has the same meaning in the ’267 Patent as in the ’388 and ’493
Patents. Moreover, on that point, because the ’267, ’388 and ’493
Patents all share a common specification, when talking about those
patents, I will generally cite to the ’267 Patent specification in this
opinion unless otherwise noted.

       As to the parties’ positions, Plaintiffs assert the term means
“an end that is free to move relative to the device’s longitudinal



                                  9
axis.” Defendants counter that it means “an end not attached to
another portion of the fixation device.”

        Plaintiffs assert that the fundamental dispute is whether the
“free end” connotes freedom of movement, as Plaintiffs propose, or
freedom from attachment, as Defendants propose. As I noted here
today, it is not clear to me what Plaintiffs mean by free to move – or
how much movement is necessary. And I also note that, when asked
today whether the “first end” is “free to move relative to the
longitudinal axis,” Plaintiffs’ counsel agreed that it was not – and it
was not because it was coupled to the other first end. Thus, I do not
understand that the two concepts offered are necessarily unrelated.

        The claim uses the language “free.” This is notable because
each of the asserted claims containing “free end” recites a fixation
element having a “first end” and a “free end” in contrast to the “first
end” – not merely “a second end opposite the first end.” In contrast
to the “first ends” that are coupled to each other or to the coupling
member, each “free end” is not attached or coupled as the “first
ends” must be.

       Today, the Defendants agreed that the concept being
construed – however difficult to convey in words – is that the end
must be 1) an end and 2) free from attachment to the major parts of
the fixation device. And that did not include attachment to
peripheral parts such as a mesh cover.

        Given the contrast in the claim between the “first end” and
the “free end,” during the proceedings today I asked both parties
about a construction of “free end” to mean “an end not attached to
the other free end or the coupling member.” Defendants did not
object but suggested I may need to include other as yet unstated parts
of the device. Although stating it is not Plaintiffs’ “optimal
position,” Plaintiffs did not appear to have a problem with the
concept of the free ends not being coupled to each other.

        I will thus clarify the language of my earlier construction to
make clear that peripheral attachments such as in the new
embodiments raised by Plaintiffs are not excluded by my
construction. In doing so, I reiterate that the “free ends” are defined
in the claims by contrast to the “first ends.” In the ’267 and ’493
Patents, unlike the “first ends” that are “movably coupled together,”
the “free ends” are free at least because they are not moveably
coupled to each other. In the ’388 Patent, unlike the “first ends” that
are “coupled to the coupling member,” the “free ends” are “free” at
least because they are not coupled to the coupling member. The



                                  10
other “free end” and the “coupling member” represent the other
portions of the fixation device that the Court was attempting to
capture in its earlier construction. That is, to be a “free end,” the end
must be free from attachment to these portions of the fixation device.
Indeed, there is no disclosure in the specification of any fixation
device where the free end is coupled to either the other free end or
the coupling member.

        Therefore, I will construe “free end” to mean “an end not
attached to the other free end or the coupling member.” I do
recognize that the “free end” is arguably attached to the coupling
member and the other “free end” by way of the coupling of the “first
ends,” but that is not the attachment I mean to exclude. Freedom
from attachment in my construction means free from attachment to
the coupling member and the other free end other than through the
first ends. And finally, for the sake of completeness, I note that
despite this clarification, I do not intend to change any finding or
conclusion rendered in the preliminary injunction decision.

       Next are two terms that use the word “coupled” – “coupled
to the coupling member” and “pivotably coupled” as found in
claims 6, 11, 14, 16, 17, 22, 28, 31, 33 and 34 of the ’388 patent.

      Plaintiffs assert that “coupled to the coupling member”
means “connected, directly or indirectly, to the coupling member.”
Defendants assert that it should have its plain and ordinary meaning.

       As noted during the argument, I am not sure what dispute
remains over this term. Both sides appear to agree that the coupling
– however it is articulated – allows for both direct and indirect
coupling. Defendants seem to have an issue with construing this
phrase only in the context of the ’388 Patent because “coupled to”
appears in many other claims across the various asserted patents,
and Defendants do not want to use “connected” in place of
“coupled.”

        But both parties agree that whatever coupled means, it
permits indirect coupling. Whether coupled is rephrased as
connected, attached, joined, whatever, there is no dispute that this
term includes indirect connections, attachments, joining, et cetera.
The Court does not believe at this point that rephrasing the word
“coupled” as “connected” as Plaintiffs propose is necessary or
helpful, particularly where Defendants dispute “connected” is the
right word to add clarity. In light of this, the Court will give this term
its plain and ordinary meaning with the clarification that indirect




                                   11
coupling is permitted. This construction applies to all instances of
“coupled to” unless otherwise construed by the Court.

        As to “pivotably coupled,” Plaintiffs proposed to construe it
as “coupled so as to allow rotational movement, including through
bendable couplings, pins, living hinges or other rotational
connection mechanisms.” Defendants propose to construe
“pivotably coupled” to mean “fastened so as to rotate around a fixed
point.” The dispute over this term appears to be two-fold: first,
whether the rotational movement contemplated by “pivotably”
requires the rotation to be around a fixed point and, second, whether
“pivotably coupled” includes structures that pivot because of
bending. Defendants argue that “pivotably” is a term that connotes
rotational movement that occurs about a fixed point, whereas
Plaintiffs’ construction is not so limited. Plaintiffs also propose that
“pivotably coupled” covers rotational movement that occurs from
structures other than pins and hinges, a proposal that Defendants
reject.

        The independent claims of the ’388 Patent recite that the
“first ends” of the fixation elements are “pivotably coupled to the
coupling member” so that the fixation elements move to various
positions defined by separation angles. Both sides here agree that
the movement at issue in the ’388 Patent claims is rotational
movement. In the Court’s view, the plain meaning of pivot means
to turn as if on a pivot. This suggests that the movement
contemplated by the term “pivotably” is movement that occurs with
respect to a fixed point.

        And turning to the specification, there is no disclosure of
pivot or rotational movement of the fixation elements that does not
occur about a fixed point. Even in the ’388 Patent embodiments
where the fixation elements’ rotation is achieved by elastic
deformation or bending such as in column 17, lines 58 through 67,
the patent provides that that bending occurs at a fixed point – i.e.,
“at the point of connection between the elements 18 and the coupling
member 19.” That’s at column 17, lines 64 to 65. Therefore, the
rotational movement at issue in the claims of the ’388 Patent is that
which occurs around a fixed point.

       Defendants argue that bendable couplings should be
excluded by the claims because the phrase does not appear in the
patent and such bendable couplings are examples of “rotatably
coupled” couplings, not “pivotably coupled” ones.




                                  12
        The Court does not believe there is a distinction in meaning
between “rotatably” and “pivotably” in the context of the ’388
Patent – the specification appears to treat the two as synonymous
and Defendants have not really shown otherwise. In this patent,
there is no reason to conclude that examples of “rotatably coupled”
fixation elements are not also examples of “pivotably coupled” ones.
Construing the term to exclude bendable couplings as Defendants
suggest would exclude preferred embodiments where the entire
fixation device is molded as one part and the fixation elements rotate
because of elastic deformation or a living hinge, such as for example
at column 17, lines 56 through 67 of the ’388 Patent. This suggests
that Defendants’ proposal is not the correct one. That being said, as
noted previously, the patent provides that, even in cases where the
rotational movement comes from deflection, that rotational
movement still occurs about a fixed point.

        Therefore, the Court will construe “pivotably coupled” to
mean “coupled so as to rotate around a fixed point.” By doing so, I
am not excluding rotational movement of the fixation elements that
results from bending or deforming at a fixed point.

        The fifth disputed term is “an inverted position wherein the
engagement surfaces face away from each other” which is found in
claims 2, 5, 7 and 12 of the ’267 Patent, and claims 21, 24, 26 and
34 of the ’493 Patent.

         Plaintiffs argue that the term means “a position where the
engagement surfaces face away from each other.” Defendants argue
that it means “a position wherein the fixation elements are inverted
and wherein the engagement surfaces face away from each other.”

        Plaintiffs in essence argue that the claims define the inverted
position to mean that the engagement surfaces of the fixation
element face away from each other without more. Defendants argue
that more is required – that the entire fixation element has to invert
– it must either turn upside down or reverse its position as compared
to the closed position where the engagement surfaces face each
other.

         Beginning with the claims, such as claim 2 of the ’267 Patent
and claim 20 of the ’493 Patent, it is noteworthy that the claims
recite that the “fixation elements are moveable between a closed
position wherein the engagement surfaces face each other to an
inverted position wherein the engagement surfaces face away from
each other.” This suggests that movement of the fixation element
itself is necessary to achieve the inverted position – that is, the



                                  13
inverted position is not defined solely based on whether the
engagement surfaces face away from each other, as Plaintiffs
propose. The word “inverted” has some meaning for the “inverted
position” apart from what follows in the claim language. That being
said, Defendants’ proposal does not lend clarity to what “inverted”
means – they simply argue that the fixation elements have to actually
invert in order to achieve the “inverted position.”

         The specification, however, provides guidance on what the
“inverted position” means. The specification characterizes “inverted
position” in terms of where the fixation element “free ends” are
pointing along with the angle of separation between the engagement
surfaces. The “Summary of Invention,” in column 4, lines 34
through 40 of the ’267 Patent, states that “for approaches from the
atrial side of the mitral valve, in the inverted position, the free ends
will be pointing in a generally distal direction relative to the catheter
shaft and the engagement surfaces will be facing generally away
from each other, usually being disposed at an angle of more than
about 180 degrees, and preferably more than 270 degrees, relative
to each other.” For ventricular approaches, it says “in the inverted
position the free ends will be pointing in a distal direction relative
to the catheter shaft and the engagement surfaces will be facing
generally toward each other, usually being disposed at an angle of
less than about 180 degrees, and preferably less than 90 degrees,
relative to each other.”

        At column 9, lines 1 through 6, the “inverted position” is
described in terms of the “free ends” pointing distally and where the
engagement surfaces face. And at column 17, lines 5 to 28, the
“inverted position” is described in terms of the “free ends” pointing
in a direction opposite where the “free ends” point when they are in
the closed position. The “inverted position” of the claimed invention
is consistently characterized by where the free ends of the fixation
element are pointing as well as the angle of separation between the
engagement surfaces. And there is no disclosure of an “inverted
position” where the “free ends” are not pointing in a generally distal
direction. In addition to what I have already cited, see also for
example in the ’267 Patent at column 21, lines 55 through 63, as
well as Figures 3B, 8B, 12A, 12B, 17B, 35 and 42.

        Therefore, consistent with the way the “inverted position” is
characterized in the patents, the Court finds that the “inverted
position” is properly defined in terms of the two engagement
surfaces as well as the position of the free ends in order to give
“inverted” meaning in the claims. The Court will construe this term
to mean: “a position where the free ends of the fixation elements



                                   14
point in a distal direction and where the engagement surfaces face
away from each other.”

        The sixth disputed term is “adapted to move the fixation
elements between the closed position and the first open position” in
claim 11 of the ’388 Patent and claims 2, 5, 7 and 15 of the ’493
Patent. Plaintiffs propose the term to mean “adapted to move the
fixation elements from a closed position to a first open position and
also from a first open position to a closed position, i.e., it allows a
back-and-forth movement.” Defendants’ proposal is plain and
ordinary meaning, which they assert is “adapted to move the fixation
elements between the closed position and the first open position.”
And they note that the plain and ordinary meaning does not require
adaptation for a back-and-forth movement.

        The crux of this dispute is whether the term requires “back
and forth movement” or only movement in one direction.

        Here, I agree with Plaintiffs and construe the term to mean
“adapted to move the fixation elements from a closed position to a
first open position and also from a first open position to a closed
position, i.e., it allows a back-and-forth movement.”

       As an initial matter, the claim language claims moveability
“between” one position and another, not just from one position “to”
another. The ordinary meaning of moving “between” is moving “to
and from.” That’s from Webster’s Dictionary of American English
1997, and Illustrated Oxford Dictionary 1998, both of which were
submitted by Plaintiffs in their papers. That suggests the ability to
move in only one direction is not enough.

        Moreover, the specification describes the fixation elements
as being in a closed position to fit in the vascular delivery catheter,
then moving to an open position to catch the leaflet, and then moving
back to the closed position to capture the leaflets. This back-and-
forth movement is illustrated in Figures 10A, 11A and 14 of the ’267
Patent and described in the text of the specification referencing those
Figures.

        The specification of the ’267 Patent at column 21, lines 46
to 48, also describes that the device can be “repeatedly manipulated
to reposition” it. It states that the device can be “reopened . . .
following initial placement” and then “repositioned as desired and
then reclosed . . . to coapt the leaflets” at column 16, line 58 through
column 17, line 4. That’s where that citation was.




                                  15
        According to the specification, this can be used to
“reapproach the valve in an attempt to achieve better “valve
function” or obtain “more optimal positioning of the device.” That’s
for example at column 2, lines 20 through 23, column 12, lines 56
through 65, and column 13, line 65 to column 14, line 8 of the ’267
patent. These passages describe a device that goes from a closed to
an open position, and also from an open position to a closed position.
It describes back-and-forth movement.

        The seventh term is “the fixation elements are moveable
between a closed position wherein the engagement surfaces face
each other to a first open position wherein the engagement surfaces
are positioned away from each other” in claims 2, 5, 7, and 12 of the
’493 Patent. The dispute here is similar to the dispute for the prior
term and involves whether the fixation elements must be capable of
back-and-forth movement.

        Plaintiffs assert the term means “the fixation elements are
moveable from a closed position wherein the engagement surfaces
face each other to a first open position wherein the engagement
surfaces are positioned away from each other and also moveable
from a first open position wherein the engagement surfaces are
positioned away from each other to a closed position wherein the
engagement surfaces face each other, i.e., it allows a back-and-forth
movement.”

        Defendants again argue for the plain and ordinary meaning,
which they say is “the fixation elements are capable of being moved
between a closed position wherein the engagement surfaces face
each other to a first open position wherein the engagement surfaces
are positioned away from each other” and does not require capability
for a back-and-forth movement.

       While the dispute is similar to the prior dispute, the claim
language here is different from the claim language discussed above.
In the prior term, the claim language referenced moving between
one position and another. The language here, however, references
capability of moving between a closed position to an open position.
Thus, rather than encompassing to and from by using the words
“between” and “and,” the claim language here really references only
moving from a closed position to an open position is required.

       I will construe this term to mean “the fixation elements are
moveable from a closed position wherein the engagement surfaces
face each other to a first open position wherein the engagement
surfaces are positioned away from each other.”



                                 16
         Moreover, this construction is supported by the
specification. As already discussed, the fixation elements are closed
when the device is delivered to the heart in the closed position, and
then moved to the open position to deploy the device to enable
leaflet capture.

       The eighth disputed term is “guide conduit” in claims 119
and 123 of the ’813 Patent. Plaintiffs proposed this term means a
“channel for guiding an object.” Defendants assert that it means “a
channel capable of extending and/or retracting from the shaft of the
interventional catheter for guiding an object.”

         The Court previously addressed this element in claim 113 in
connection with the preliminary injunction proceedings. The
construction proposed by Defendants, however, has changed since
those proceedings. The central dispute now appears to be two-fold
– first, whether the “guide conduit” must be capable of extending
and/or retracting, and second, whether it must be capable of doing
so “from the shaft” of the interventional catheter. I find that such
limitations are not supported by the intrinsic evidence.

        As an initial matter, I note that it appears that all parties agree
that the ordinary meaning of “guide conduit” is “a channel that you
can bring things towards and away from a location.”

        Defendants assert, however, that the ’813 Patent only
describes guide conduits that are capable of extending and/or
retracting from a shaft, such as those in Figures 22, 46 and 47. At
column 6, lines 12 through 16, the specification provides that the
“guide conduits may be adjusted to direct the penetrating device
toward the desired location” and that such adjustments “may include
extending or retracting the guide conduits.” The use of “may”
suggests the adjustments are optional, which is further confirmed by
the statements that “various alternatives, modifications and
equivalents may be used” and that descriptions “should not be taken
as limiting” which is at column 29, line 65 through column 30, line
4 of the ’813 Patent.

       Similarly, claim 113 does not explicitly recite that the “guide
conduit” extends or retracts at all while other dependent claims do.
This suggests that while claim 113 allows for such capability, it does
not require it.

        Additionally, I will not read into the claims the words “from
the shaft.” Independent claim 113, which includes a “guide conduit”
limitation, does not mention a shaft. That limitation appears in



                                    17
dependent claim 114, which recites an interventional catheter that
“comprises a shaft.” It appears that the patentee knew how to claim
a shaft when it intended to, and it did not do so in claim 113.

        Defendants assert that “shaft” should nevertheless be read
into the term because dependent claim 127 refers to the claim of 113
in which the “guide conduit is capable of extending angularly
outward from the shaft.” And thus, according to Defendants, there
must be an antecedent basis for shaft in claim 113. It seems to me
there are quite a number of errors in the ’813 Patent. And it may be
that claim 127 or others are invalid because of those. But the validity
of those claims is not before me. Claim 113, as I noted before, does
not recite or require a shaft.

        Finally, the last disputed term is “interventional tool” in
claim 123 of the ’813 patent. Plaintiffs propose the construction
“interventional catheter.” Defendants argue the term is indefinite.

        The issue appears to be whether “interventional tool” in
claim 123 lacks antecedent basis. Independent claim 113 of the ’813
Patent recites “a capture device on an interventional catheter.”
Claim 123 adds that “the capture device is detachable from the
interventional tool.” Because claim 123 refers to an “interventional
tool” rather than an “interventional catheter,” Defendants assert that
“interventional tool” is indefinite.

        For this term, I agree with Plaintiffs. Federal Circuit
precedent makes clear that when indefiniteness is asserted because
of lack of antecedent basis, the Court has to determine whether a
person experienced in the field of the invention would understand
the scope of the claim term lacking antecedent basis when read in
light of the specification. That’s the Energizer Holdings, Inc. v. ITC
case, 435 F.3d 1366, 1371 (Fed. Cir. 2006). A claim term is not
indefinite even when it lacks an antecedent basis if the claims and
surrounding context “apprise one of ordinary skill in the art of its
scope.” In re Downing, F. App’x 988, 996 (Fed. Cir. 2018).

        Here, Defendants have not shown by clear and convincing
evidence that a skilled artisan would fail to grasp what the term
“interventional tool” means after reading the specification and the
prosecution history.

        Indeed, [the] specification and prosecution history support
Plaintiffs’ proposed construction. The ’813 Patent specification
appears to use the terms “interventional catheter” and
“interventional tool” interchangeably at times. For example, column



                                  18
3, line 59 through column 4, line 9, where they first use
“interventional catheter” with a capture device, and a few lines later
refer to the “interventional tool.” This is true in other places as well,
for example, column 4, lines 55 through 60, column 5, lines 10
through 14, column 6, lines 11 through 12, and others, all referring
to an interventional tool with a capture device, and places like
column 6, lines 26 through 31, column 8, lines 60 through 62,
referring to the interventional catheter with a capture device.

        Moreover, in the prosecution history here, as in Energizer
Holdings, the Examiner never rejected or objected to claim 123 for
lack of antecedent basis. To the contrary, the Examiner appears to
have used the terms interchangeably, issuing non-final rejections for
claims that recited in “interventional catheter” based on prior art that
disclosed an “interventional tool.”

       Thus, I will construe the term “interventional tool” in claim
123 to mean “interventional catheter.”




                                        The Honorable Maryellen Noreika
                                        United States District Judge




                                   19
